 


110 HJ 57 IH: Proposing an amendment to the Constitution of the United States relating to Congressional succession.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 57 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Rohrabacher (for himself and Mr. Baird) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to Congressional succession. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
  — 
1.No person shall be a Representative who has not selected and been elected together with an Alternate Representative. Alternate Representatives shall serve during the term of their Representative, and their tenure shall end when a new Representative and Alternate Representatives are elected for the same constituency. Such new Representative and Alternate Representative shall assume office immediately upon election whenever there is a vacancy in the office of Representative.  
2.Upon the death, resignation, or expulsion of a Representative, or if at the time fixed for the beginning of the term of the Representative-elect, the Representative-elect shall have died or failed to qualify, the duties and powers of the office of Representative shall be discharged by his Alternate as Acting Representative until the Representative-elect shall have qualified or until a new Representative and Alternate Representative are elected. 
3.Whenever the House of Representatives declares that a Representative is unable to discharge the powers and duties of his office, or a Representative transmits to the Speaker of the House of Representatives his written declaration that he is unable to discharge such powers and duties, such powers and duties shall be discharged by his Alternate as Acting Representative. Thereafter, when the Representative transmits to the Speaker of the House of Representatives his written declaration that no such inability exists, he shall immediately resume the powers and duties of the office of Representative.  
4.No person shall be a Senator who has not selected and been elected together with an Alternate Senator. Alternate Senators shall serve during the term of their Senator, and their tenure in office shall end when a new Senator and Alternate Senator are elected for the same State and class of Senators. Such elected Senator and Alternate Senator shall assume office immediately upon election whenever there is a vacancy in the office of Senator. 
5.Upon the death, resignation, or expulsion of a Senator, or if at the time fixed for the beginning of the term of the Senator-elect, the Senator-elect shall have died or failed to qualify, the duties and powers of the office of Senator shall be discharged by his Alternate as Acting Senator until the Senator-elect shall have qualified, or until a new Senator and Alternate Senator are elected. 
6.Whenever the Senate declares that a Senator is unable to discharge the powers and duties of his office, or a Senator transmits to the President pro tempore of the Senate his written declaration that he is unable to discharge such powers and duties, such powers and duties shall be discharged by his Alternate as Acting Senator. Thereafter, when the Senator transmits to the President pro tempore of the Senate his written declaration that no such inability exists, he shall immediately resume the powers and duties of the office of Senator.  
7.No one who has not been elected Senator or Alternate Senator may be or act as Senator, except that the legislature of any State may empower the executive thereof to appoint an Acting Senator in the absence of a qualified Alternate when there is a vacancy in the office of Senator, or when, pursuant to section 6 or section 9 of this article, the Senator has been declared unable to discharge the powers and duties of his office. 
8.Alternate and Acting Senators and Representatives shall have the qualifications of Senators and Representatives, respectively, and each House may punish its Alternates for disorderly behavior, and with the concurrence of two thirds, expel an Alternate. 
9.In the absence of a quorum for three days or more, each House may declare all of its members who have not recorded their presence during such period to be unable to discharge the powers and duties of their offices. In such a case, such powers and duties of each such member shall be discharged by the memberâ€™s Alternate until such member records his presence. 
10.The Congress shall have power to enforce this article by appropriate legislation.  
11.This article shall take effect at noon on the next date established by this Constitution for the beginning and ending of the terms of Senators and Representatives one year after the ratification of this article, except that qualification to be Senator in section 4 of this article shall not apply to any person who had begun his current term of office prior to the effective date of this article. . 
 
